

115 S2064 IS: Fruit and Vegetable Access for Children Act of 2017
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2064IN THE SENATE OF THE UNITED STATESNovember 2, 2017Mr. Johnson (for himself, Mr. Donnelly, Mr. Young, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to include canned, dried, frozen, and
			 pureed fruits and vegetables in the fresh fruit and vegetable program.
	
 1.Short titleThis Act may be cited as the Fruit and Vegetable Access for Children Act of 2017. 2.Fruit and vegetable program (a)In generalSection 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is amended—
 (1)in the section heading, by striking Fresh; and (2)in subsections (a), (b), and (e), by inserting , canned, dried, frozen, or pureed after fresh each place it appears.
 (b)Conforming amendmentsSection 14222(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 612c–6(c)) is amended— (1)in the subsection heading, by striking Fresh; and
 (2)by striking fresh.